DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 1/10/2022.  The objections to the claims have been withdrawn. The 35 USC 112 rejection has been withdrawn. Claims 1-26 remain pending for consideration on the merits.  
This Office Action contains a New Grounds of Rejection. Since this new grounds of rejection did not result from an amendment to the claims, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 8, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertolini et al (US 20190011166).
Regarding claims 1 and 26, Bertolini teaches an ice maker (210) for mounting into a household cooling appliance (Fig. 1), the ice maker comprising: an ice producer (212) for producing ice; a storage container (251) for storing the ice; a driving unit (220, 223) for driving said storage container, said driving unit having a drive housing (227, 228, Fig. 2) with a front wall (front wall with 224) facing said storage container and a side wall (221 in side wall of Fig. 9) facing said ice producer (221 in side wall of Fig. 9, edge of side wall faces ice producer); an air duct (AG) arranged in said drive housing, said air duct having an air duct outlet (221) formed in said front wall which faces said storage container and an air duct inlet (unnumbered inlet in side wall above 219 leading into 222, Fig. 3a, 9 and 11) formed in said side wall which faces said ice producer (Fig. 3a); and a fan (222) arranged in said air duct and configured to generate an air stream (paragraph 0060, Fig. 11) from said ice producer to said storage container through said air duct (paragraph 0060, Fig. 11).
Regarding claim 2, Bertolini teaches said air duct is curved, at least in portions thereof, in an arch shape (Fig. 11) for guiding the air stream from said air duct inlet to said air duct outlet (Fig. 11).
Regarding claim 3, Bertolini teaches wherein said air duct is positioned above a drive motor (223) in said drive housing (Figs. 2, 10, 12b).
Regarding claim 4, Bertolini teaches said fan is mounted inside said air duct and at said air duct inlet (Fig. 3a, 11).
Regarding claim 8, Bertolini teaches said air duct is narrowed in flow cross-section from said air duct inlet to said air duct outlet (Fig. 3a illustrates a narrowing from inlet to outlet).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini.
Regarding claim 5, Bertolini teaches the invention as described above but fails to explicitly teach said air duct comprises a first air duct shell  and a second air duct shell, and wherein said first air duct shell and said second air duct shell form said air duct.
However, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the air duct of Bertolini and arrive at the claimed invention in order to provide cold air that circulates inside the ice compartment to prevent ice stored in the ice bucket from melting.
Regarding claim 6, Bertolini teaches said first air duct shell and said second air duct shell have a U-shaped form respectively (flow of Fig. 3a, 11).
It is noted that claim 6 contains a product by process limitation as represented by the recitation “plug connections which are integrally formed with said first air duct shell and said second air duct shell”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to 
Regarding claim 7, Bertolini teaches wherein said fan is sandwiched between said first duct shell and said second air duct shell (Figs. 3a, 11), and wherein said fan is disposed in a circumferential groove (Figs. 3a, 11) formed by said first air duct shell and said second air duct shell.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 9-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the subject matter which is considered to distinguish from the closest prior art of record, Bertolini et al (US 20190011166). The prior art of record teaches an air guiding duct disposed above said storage container (Fig. 12b) in contrast to the claimed features of an air guiding duct disposed above said storage container in a height direction of said ice maker for further guiding the air stream exiting from said air duct outlet, said air guiding duct being bounded by a first lateral duct wall that is oriented in the depth direction of the ice maker and extends in the height direction, and said air guiding duct being bounded by a second duct wall, being a roof wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763